Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 15, 2015

                                    No. 04-14-00579-CV

                                     Jay Kay BEAR Ltd,
                                          Appellant

                                              v.

                                      Patty MARTIN,
                                          Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-11890
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
        The Appellee’s Motion for Leave to File Response to Appellant’s Post-Submission Letter
Brief is GRANTED.

It is so ORDERED on this 15th day of September, 2015.

                                                          PER CURIAM

Attested to: _____________________
               Keith E. Hottle